United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued December 6, 2012               Decided April 19, 2013

                        No. 11-1444

   INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ET AL.,
                    PETITIONERS

                              v.

 UNITED STATES DEPARTMENT OF TRANSPORTATION, ET AL.,
                    RESPONDENTS


                        No. 11-1251

   OWNER-OPERATOR INDEPENDENT DRIVERS ASSN., INC.,
                    PETITIONER

                              v.

FEDERAL MOTOR CARRIER SAFETY ADMINISTRATION, ET AL.,
                  RESPONDENTS


         On Petitions for Review of an Order of the
        Federal Motor Carrier Safety Administration


     Barbara J. Chisholm argued the cause for petitioners
International Brotherhood of Teamsters, et al. With her on the
briefs were Stephen P. Berzon, Jonathan Weissglass, Diana S.
Reddy, and Scott L. Nelson.
                              2

     Paul D. Cullen, Sr. argued the cause for petitioner
Owner-Operator Independent Drivers Assn., Inc. With him
on the briefs were Joyce E. Mayers and Paul D. Cullen, Jr.

     Michael P. Abate, Attorney, U.S. Department of Justice,
argued the cause for respondents. With him on the brief were
Tony West, Assistant Attorney General at the time the brief was
filed, Ronald C. Machen, Jr., U.S. Attorney, David C.
Shilton, John L. Smeltzer, and Michael S. Raab, Attorneys,
Paul M. Geier, Assistant General Counsel, Federal Motor
Carrier Safety Administration, and Peter J. Plocki, Deputy
Assistant General Counsel.

    Randolph D. Moss and Brian M. Boynton were on the brief
for amicus curiae California Agricultural Issues Forum in
support of respondents.     Seth T. Waxman entered an
appearance.

     Stephan E. Becker and Daron T. Carreiro were on the
brief for amicus curiae The United Mexican States in support
of respondents.

    Before: HENDERSON, ROGERS, and KAVANAUGH, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge KAVANAUGH.

     KAVANAUGH, Circuit Judge: Pursuant to statute, the
Federal Motor Carrier Safety Administration recently
authorized a pilot program that allows Mexico-domiciled
trucking companies to operate trucks throughout the United
States, so long as the trucking companies comply with certain
federal safety standards. Two groups representing American
truck drivers, the Owner-Operator Independent Drivers
                              3
Association and the International Brotherhood of Teamsters,
contend that the pilot program is unlawful. We disagree and
deny their petitions for review.

                              I

     Before 1982, trucking companies from Canada and
Mexico could apply for a permit to operate in the United
States. In 1982, concerned that Canada and Mexico were not
granting reciprocal access to American trucking companies,
Congress passed and President Reagan signed a law that
prohibited the U.S. Government from processing permits for
companies domiciled in those two countries. The trucking
dispute between the United States and Mexico has lingered
since then.

    The United States and Mexico attempted to resolve the
impasse when negotiating the North American Free Trade
Agreement. After NAFTA took effect in 1994, the U.S.
Government announced a program that would gradually allow
Mexico-domiciled trucking companies to operate throughout
the United States. Soon thereafter, however, the U.S.
Government announced that Mexico-domiciled trucking
companies would be limited to specified commercial zones in
southern border states.

     Mexico then complained to a NAFTA arbitration panel
about that limited access. The panel ruled that the United
States had to allow Mexico-domiciled trucking companies to
operate throughout the United States. But the panel also
explained that the United States could require those companies
to comply with the same regulations that apply to American
trucking companies. The panel also ruled that if the United
States failed to allow Mexico-domiciled trucks to operate
                              4
throughout the United States, Mexico would be permitted to
impose retaliatory tariffs.

     In response, Congress passed and President George W.
Bush signed a law that authorized the Federal Motor Carrier
Safety Administration, part of the Department of
Transportation, to grant permits to Mexico-domiciled trucking
companies so long as the trucking companies complied with
U.S. safety requirements. See Pub. L. No. 107-87, § 350, 115
Stat. 833, 864 (2001). As the U.S. Government worked to
establish a permitting regime, Congress passed and President
Bush signed another law requiring the Department of
Transportation to implement a pilot program to ensure that
Mexico-domiciled trucks would not make the roads more
dangerous. See U.S. Troop Readiness, Veterans’ Care,
Katrina Recovery, and Iraq Accountability Appropriations Act
of 2007, Pub. L. No. 110-28, § 6901, 121 Stat. 112, 183 (2007).

     In 2007, the FMCSA instituted a pilot program, but
Congress passed and President Obama signed a law that
expressly defunded the program before it was completed. See
Omnibus Appropriations Act of 2009, Pub. L. No. 111-8,
§ 136, 123 Stat. 524, 932 (2009). After Mexico imposed $2.4
billion in retaliatory tariffs in response, Congress passed and
President Obama signed a law reinstating funds for the
program. See generally Consolidated Appropriations Act of
2010, Pub. L. No. 111-117, 123 Stat. 3034 (2009). In 2011,
the agency again instituted a pilot program, see 76 Fed. Reg.
40,420 (July 8, 2011), which the Drivers Association and the
Teamsters now challenge on multiple legal grounds.

                              II

    The initial question is whether the Drivers Association and
the Teamsters have standing to challenge the pilot program.
                               5
The Government argues that the groups lack Article III
standing, prudential standing, and organizational standing.
We disagree.

     To establish Article III standing, a plaintiff or petitioner
must demonstrate that it has suffered injury in fact; that its
injuries are fairly traceable to the allegedly unlawful conduct;
and that a favorable ruling would redress its injuries. See
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).
Here, both the Drivers Association and the Teamsters have
suffered an injury in fact under the doctrine of competitor
standing. The competitor standing doctrine recognizes that
“economic actors suffer an injury in fact when agencies lift
regulatory restrictions on their competitors or otherwise allow
increased competition against them.” Sherley v. Sebelius, 610
F.3d 69, 72 (D.C. Cir. 2010) (quotation marks and alteration
omitted).         Because      the pilot program          allows
Mexico-domiciled trucks to compete with members of both
these groups, the Drivers Association and the Teamsters have
suffered an injury in fact. The causation and redressability
requirements of Article III standing are easily satisfied
because, absent the pilot program, members of these groups
would not be subject to increased competition from
Mexico-domiciled trucks operating throughout the United
States.

    The Drivers Association and the Teamsters also meet the
prudential standing “zone of interests” test. To establish
prudential standing under the zone of interests test, the groups’
asserted injuries “must be arguably within the zone of interests
to be protected or regulated by the statute[s]” that they allege
were violated.        Match-E-Be-Nash-She-Wish Band of
Pottawatomi Indians v. Patchak, 132 S. Ct. 2199, 2210 (2012)
(quotation marks omitted). As the Supreme Court recently
emphasized, the prudential standing test “is not meant to be
                               6
especially demanding.” Id. (quotation marks omitted). It
“forecloses suit only when a plaintiff’s interests are so
marginally related to or inconsistent with the purposes implicit
in the statute that it cannot reasonably be assumed that
Congress intended to permit the suit.” Id. (quotation marks
omitted).

     In authorizing the pilot program, Congress balanced a
variety of interests, including safety, American truckers’
economic well-being, foreign trade, and foreign relations.
These trucking groups are plainly within the zone of interests
of the statutes governing the pilot program.

     Finally, the Drivers Association and the Teamsters both
have organizational standing. An organization has standing to
seek injunctive relief if at least one of its members would have
standing and if the issue is germane to the organization’s
purpose. See Hunt v. Washington State Apple Advertising
Commission, 432 U.S. 333, 342-43 (1977). Both groups
satisfy these requirements: Their members are hurt by
increased competition, and the groups exist to protect the
economic interests of their members.

     We therefore conclude that both groups have standing to
challenge the pilot program.

                              III

    On the merits, we first consider the Drivers Association’s
arguments.

    The Drivers Association advances seven distinct
arguments that the pilot program violates various statutes and
regulations. We find none to be persuasive.
                               7
      First, the Drivers Association contends that the pilot
program unlawfully allows Mexico-domiciled truckers to use
their Mexican commercial drivers’ licenses. The Drivers
Association says that the pilot program thus violates a federal
statute that provides:      “No individual shall operate a
commercial motor vehicle without a valid commercial driver’s
license issued in accordance with section 31308.” 49 U.S.C.
§ 31302. Section 31308, in turn, requires the Secretary of
Transportation to set “minimum uniform standards for the
issuance of commercial drivers’ licenses . . . by the States.”
Id. § 31308 (emphasis added). The Drivers Association
contends that, working together, Sections 31302 and 31308
require all truck drivers operating in the United States to have
commercial drivers’ licenses issued by a State, and Mexico
obviously is not a state.

     The relevant portions of Sections 31302 and 31308 were
initially enacted in the 1990s. See Transportation Equity Act
for the 21st Century, Pub. L. No. 105-178, § 4011, 112 Stat.
107, 407 (1998); Pub. L. No. 103-272, § 1(d), 108 Stat. 745,
1020 (1994). Even if Sections 31302 and 31308 alone might
prohibit Mexican truckers from using their Mexican
commercial drivers’ licenses, two subsequent statutes made
clear that Mexican commercial drivers’ licenses are
permissible. A statute enacted in 2001 requires the Federal
Motor Carrier Safety Administration to verify that each
Mexican truck driver has the proper qualifications, “including
a confirmation of the validity of the Licencia de Federal de
Conductor [the Mexican-issued commercial driver’s license]
of each driver.” Pub. L. No. 107-87, § 350(1)(B)(viii), 115
Stat. 833, 864 (2001). A second statute enacted in 2007
requires the Secretary of Transportation to publish “a list of
Federal motor carrier safety laws and regulations, including the
commercial drivers[’] license requirements, for which the
Secretary of Transportation will accept compliance with a
                               8
corresponding Mexican law or regulation as the equivalent to
compliance with the United States law or regulation.” U.S.
Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq
Accountability Appropriations Act of 2007, Pub. Law. No.
110-28, § 6901(b)(2)(B)(v), 121 Stat. 112, 184 (2007)
(emphasis added). Those two statutes – enacted in two
separate public laws directly addressing the issue of Mexican
trucks – reflect Congress’s decision to allow Mexican truckers
with Mexican commercial drivers’ licenses to drive on U.S.
roads.

     The Drivers Association would have us find that those two
laws are worthless surplusage. Reading all of the relevant
statutes together, as we must, we think the more sensible
conclusion is that Congress decided that Mexico-domiciled
truckers with Mexican commercial drivers’ licenses could
drive on U.S. roads and that a Mexican commercial driver’s
license would be considered the essential equivalent of a state
commercial driver’s license for purposes of this statutory
scheme. We therefore conclude that the pilot program allows
Mexican truck drivers to use their Mexican-issued commercial
drivers’ licenses.

     Second, the Drivers Association argues that the pilot
program violates a statute governing medical certificates for
truckers. Under that statute, the Secretary of Transportation
must ensure that “the physical condition of operators of
commercial motor vehicles is adequate to enable them to
operate the vehicles safely” and that the physical exams
required of truckers are performed by examiners who have
received adequate training and are listed on a national registry.
See 49 U.S.C. §§ 31149(c)(1)(A)(i), (d). The Secretary has
fulfilled that requirement by finding that issuance of a Mexican
commercial driver’s license, which requires a physical
examination every two years, provides “proof of medical
                              9
fitness to drive.” 49 C.F.R. § 391.41(a)(1)(i). Moreover, the
requirement that the examiner be listed on a national registry
has not yet taken effect. See 77 Fed. Reg. 24,104, 24,105
(April 20, 2012).

     Third, the Drivers Association contends that the pilot
program violates federal regulations establishing procedures
for drug testing. By regulation, all drug tests must be
processed at certified laboratories. See 49 C.F.R. § 40.81.
The Drivers Association contends that the pilot program
violates this regulation because the program allows for
specimens to be collected in Mexico. But nothing in the
regulation prohibits collection of the specimens in foreign
countries so long as they are processed at a certified lab.
Because the specimens collected under the pilot program must
be sent to certified labs for processing, the pilot program
complies with the cited drug testing regulations.

     Fourth, the Drivers Association claims that the three
previously discussed parts of the pilot program allow
Mexico-domiciled trucks to comply with Mexican law instead
of U.S. law. And because trucking companies may receive a
permit to operate in the United States only if they comply with
applicable U.S. law, see 49 U.S.C. § 13902(a)(1), the Drivers
Association argues that the Secretary may not grant a permit to
any company participating in the pilot program. However, as
we have already explained, U.S. law permits Mexican truckers
to use their Mexican commercial drivers’ licenses and to rely
on those licenses as proof of medical fitness to drive. And the
pilot program’s drug-testing rules are valid under U.S. law.
The pilot program therefore does not substitute compliance
with Mexican law for compliance with U.S. law; as a result,
this catchall argument by the Drivers Association is
unavailing.
                               10
     Fifth, the Drivers Association asserts that the agency
granted “exemptions” to Mexico-domiciled trucking
companies without following the proper statutory procedures.
The statutory procedures cited by the Drivers Association for
granting exemptions from safety regulations are contained in
subsection (b) of 49 U.S.C. § 31315. But the statute makes
clear that pilot programs such as this one need not go through
the separately listed procedures for exemptions. See 49
U.S.C. § 31315(c). Therefore, this argument fails.

     Sixth, the Drivers Association argues that the agency
failed to meet its obligation to publish a list of safety laws and
regulations for which it “will accept compliance with a
corresponding Mexican law or regulation as the equivalent to
compliance with the United States law or regulation” and that
the agency failed to explain “how the corresponding United
States and Mexican laws and regulations differ.” U.S. Troop
Readiness, Veterans’ Care, Katrina Recovery, and Iraq
Accountability       Appropriations        Act       of      2007,
§ 6901(b)(2)(B)(v). But the agency in fact published such an
analysis in the Federal Register. See 76 Fed. Reg. 20,807,
20,814 (April 13, 2011). The agency therefore satisfied that
requirement.

     Seventh, the Drivers Association contends that the pilot
program is not “designed to achieve a level of safety that is
equivalent to, or greater than, the level of safety that would
otherwise be achieved through compliance with” applicable
safety laws and regulations. 49 U.S.C. § 31315(c)(2). The
Drivers Association claims that the pilot program fails that
requirement because it allows Mexico-domiciled truckers to
rely on their commercial drivers’ licenses, accepts those
licenses as proof that a driver is medically fit to drive, and
includes less stringent drug-testing procedures. However, as
previously explained, federal statutes, not the pilot program,
                               11
enable Mexico-domiciled truckers to use their commercial
drivers’ licenses, and the pilot program complies with
applicable U.S. drug-testing regulations. And the agency
reasonably concluded that those requirements are designed to
achieve an equivalent level of safety. Hence, the Drivers
Association’s arguments fail.

                               IV

    Having concluded that the pilot program withstands all of
the Drivers Association’s challenges, we now turn to the six
additional arguments advanced by the Teamsters.

      First, the Teamsters argue that the pilot program is
unlawful because not all Mexico-domiciled trucks are required
to display a decal certifying that the truck complies with
American safety standards. See 49 U.S.C. §§ 30112, 30115.
But that decal requirement applies only if the trucks are
“import[ed] into the United States” or are “introduce[d] . . . in
interstate commerce” within the meaning of the Motor Vehicle
Safety Act. 49 U.S.C. § 30112(a)(1). The agency concluded
that the requirement does not apply to this class of Mexican
trucks because the trucks are regularly driven into and out of
the United States; they are not, in the agency’s view, either
imported or introduced in interstate commerce. We must
uphold the agency’s interpretation of “import” and “introduce
. . . in interstate commerce” unless Congress has
unambiguously spoken to the contrary or unless the agency’s
interpretation is an unreasonable interpretation of an
ambiguous statutory provision. See Chevron U.S.A. Inc. v.
Natural Resources Defense Council, Inc., 467 U.S. 837,
842-43 (1984).

    In our view, the agency reasonably concluded that the
ordinary meaning of “import” is “to bring (wares or
                              12
merchandise) into a place or country from a foreign country in
the transactions of commerce.”               WEBSTER’S NEW
INTERNATIONAL DICTIONARY SECOND EDITION 1250 (1945).
That definition would apply to Mexico-domiciled trucks only
if the trucks – not the items they carry – were brought into the
country as commercial goods. That interpretation conforms
to the longstanding rule that “vessels have been treated as sui
generis, and subject to an entirely different set of laws and
regulations from those applied to imported articles.” The
Conqueror, 166 U.S. 110, 118 (1897). Because the trucks
themselves are the instrumentalities of commerce and not
wares or merchandise, it was reasonable for the agency to
conclude that the trucks are not imported within the meaning of
this statute.

     The agency also reasonably concluded that the trucks are
not introduced in interstate commerce within the meaning of
the Act.       The Act defines “interstate commerce” as
“commerce between a place in a State and a place in another
State or between places in the same State through another
State.” 49 U.S.C. § 30102(a)(4). That definition does not
include cross-border traffic between Mexico and the United
States. Congress could have included foreign commerce in
this definition, but it did not.

     The Teamsters cite National Association of Motor Bus
Owners v. Brinegar, where this Court interpreted a definition
of interstate commerce in a different statute to include all
vehicles “on a public highway upon which interstate traffic is
moving.” 483 F.2d 1294, 1311 (D.C. Cir. 1973) (Robinson,
J., controlling opinion). But Brinegar did not interpret the
statute at issue in this case and did not involve foreign
commerce and thus that case did not reach the question
presented here. See id. at 1305. As a result, Brinegar does
not foreclose the agency’s interpretation of interstate
                              13
commerce, and the agency’s interpretation is otherwise
reasonable. Therefore, we uphold the agency’s interpretation.

     Second, the Teamsters contend that the vision tests given
to Mexican truck drivers require them to recognize only the
color red while American truck drivers are required to
recognize red, yellow, and green. However, the Teamsters’
argument is foreclosed by International Brotherhood of
Teamsters v. Peña, where this Court upheld the determination
that Mexican medical standards need not be identical to
American standards. See 17 F.3d 1478, 1484-86 (D.C. Cir.
1994).      Here, the agency adequately explained its
determination that the Mexican medical standards, some of
which are more stringent than the American standards, would
provide a level of safety at least equivalent to the American
standards taken as a whole.

     Third, the Teamsters assert that the pilot program is
unlawful because Mexico has not granted U.S.-domiciled
trucks “simultaneous and comparable authority” to operate in
Mexico. See U.S. Troop Readiness, Veterans’ Care, Katrina
Recovery, and Iraq Accountability Appropriations Act of
2007, § 6901(a)(3). The Teamsters acknowledge that Mexico
has granted U.S.-domiciled trucks legal authority to operate in
Mexico, but complain that, as a practical matter, it is very
difficult for American trucks to operate in Mexico. Because
the statute requires Mexico to grant only legal authority to
American trucks, the Teamsters’ argument fails.

     Fourth, the Teamsters argue that the pilot program
impermissibly grants credit to trucking companies that
participated in the 2007 pilot program. Under the relevant
regulation, the agency may “grant permanent operating
authority to a Mexico-domiciled carrier no earlier than 18
months after the date that provisional operating authority is
                              14
granted.” 49 C.F.R. § 365.507(f). The agency credits any
time spent in the previous pilot program toward the 18 months
required under this pilot program. The Teamsters argue that
interpretation is impermissible. But the text of the regulation
does not prohibit the agency from crediting a company for time
that it participated in the 2007 program. We therefore cannot
say that the agency’s interpretation is incorrect, much less
unreasonably so.

     Fifth, the Teamsters contend that the pilot program does
not include a “reasonable number of participants necessary to
yield statistically valid findings.”              49 U.S.C.
§ 31315(c)(2)(C).      But this argument fails because an
unlimited number of trucking companies may participate in the
program. Whether Mexico-domiciled trucking companies
ultimately avail themselves of the opportunity is outside the
agency’s control. The agency has therefore met its obligation
to include a sufficient number of participants so as to yield
valid results. The Teamsters also argue that the program
cannot yield statistically valid findings because it focuses on
the number of inspections rather than the number of
participants, and because it presumes that Mexico-domiciled
trucking companies are as safe as their American counterparts.
However, the Teamsters do not explain why the agency’s
approach is flawed, and in light of the degree of deference we
give to the agency’s statistical methodology, we cannot
conclude that the program will yield invalid findings. See
Alaska Airlines, Inc. v. Transportation Security
Administration, 588 F.3d 1116, 1120 (D.C. Cir. 2009).

    Sixth, the Teamsters contend that the agency violated the
National Environmental Policy Act, which requires agencies to
analyze the environmental impact of “major Federal actions
significantly affecting the quality of the human environment.”
42 U.S.C. § 4332(C). In this case, the Act required the agency
                               15
to prepare a document called an Environmental Assessment.
See 40 C.F.R. § 1501.4(b). The agency did so.

     In Department of Transportation v. Public Citizen, the
Supreme Court held that the agency was not responsible under
NEPA for evaluating the environmental effects of the
President’s decision to allow Mexican trucks on U.S. roads.
See 541 U.S. 752, 765-70 (2004). The Teamsters accept that
holding. But they try to argue that the agency still had
discretion to restrict the pilot program so as to mitigate the
environmental impacts. The Teamsters identified several
alternatives the agency should have pursued. But, as the
agency has explained, the short and dispositive answer to the
Teamsters’ argument is that the agency lacks authority to
impose the alternatives proposed by the Teamsters and those
alternatives would go beyond the scope of the pilot program.
See Final Environmental Assessment of the Pilot Program on
NAFTA Long-Haul Trucking Provisions, Docket No.
FMCSA-2011-0097, at 6, 7-10 (Sept. 2011) (describing
agency’s discretion and rejecting alternatives the agency lacks
discretion to implement).

     In addition, the Teamsters contend that the agency
released its environmental analysis too late. An agency’s
analysis must be released “before decisions are made and
before actions are taken.” 40 C.F.R. § 1500.1(b). The
Teamsters argue that the agency violated this requirement
because it published its Environmental Assessment after it had
already issued a final notice of intent to proceed with the pilot
program. However, the Teamsters have not identified any
aspect of the pilot program that the agency could have designed
differently to reduce the environmental impacts, and the
agency completed its Environmental Assessment before
authorizing any Mexico-domiciled trucking companies to
operate under the program. Any technical error was therefore
                             16
harmless and not grounds for vacating or remanding. See
Nevada v. Department of Energy, 457 F.3d 78, 90 (D.C. Cir.
2006).

                           ***

     We deny the petitions for review.

                                               So ordered.